         Case 1:17-cv-02130-RDM Document 49 Filed 03/17/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
 THE BRADY CENTER TO PREVENT GUN                   )
 VIOLENCE,                                         )
                                                   )
                Plaintiff,                         )
                                                   )       Civil Action No. 17-2130 (RDM)
        v.                                         )       Consolidated with 18-2643 (RDM)
                                                   )
 U.S. DEPARTMENT OF JUSTICE, et al.,               )
                                                   )
                Defendants.                        )
                                                   )

                                  JOINT STATUS REPORT

       Pursuant to this Court’s August 26, 2020 Minute Order, Plaintiff, the Brady Center to

Prevent Gun Violence (“Brady Center”), and Defendants, the United States Department of Justice

and the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”), respectfully submit this

Joint Status Report to apprise the Court of the status of these consolidated Freedom of Information

Act cases.

       On August 26, 2020, the Court ordered the ATF to complete production of all non-exempt

portions of the narrative reports responsive to the Brady Center’s First Warning Letter Request by

March 1, 2021 and to commence producing the non-exempt portions of 1,500 pages per month in

response to the Brady Center’s Second Warning Letter Request starting no later than April 1, 2021.

       On March 1, 2021, the ATF informed the Brady Center that its production of the narrative

reports responsive to the Brady Center’s First Warning Letter Request was complete. The Brady

Center analyzed the productions against publicly available information on total inspections

conducted and attempted to match previously produced inspection reports to their corresponding

narrative report. On March 15, 2021, the Brady Center raised its concerns regarding the

completeness of the ATF’s production. The ATF needs additional time to provide its response to
         Case 1:17-cv-02130-RDM Document 49 Filed 03/17/21 Page 2 of 2




the Brady Center’s concerns and still anticipates that it will commence producing the non-exempt

portions of 1,500 pages per month in response to the Second Warning Letter Request starting no

later than April 1, 2021. Accordingly, the parties respectfully propose that they file another joint

status report by April 19, 2021. A proposed order is attached.


Respectfully submitted,
                                                 CHANNING D. PHILLIPS, D.C. Bar #415793
 /s/ Kevin T. Barnett                  .         Acting United States Attorney
 Kevin T. Barnett (D.C. Bar No. 1003410)
 Alan Pemberton (D.C. Bar No. 367108)            BRIAN P. HUDAK
 Nooree Lee (D.C. Bar No. 1001687)               Acting Chief, Civil Division
 Covington & Burling LLP
 One CityCenter                                  By:    /s/ Michael A. Tilghman II
 850 Tenth Street NW                                     MICHAEL A. TILGHMAN II
 Washington, DC 20001                                    D.C. Bar No. 988441
 (202) 662-5430                                          Assistant United States Attorney
 kbarnett@cov.com                                        U.S. Attorney’s Office, Civil Division
                                                         555 Fourth Street, NW
 Jonathan E. Lowy (D.C. Bar No. 418654)                  Washington, DC 20530
 Joshua Scharff (D.C. Bar No. 999392)                    (202) 252-7113
 Brady Center to Prevent Gun Violence                    Michael.Tilghman@usdoj.gov
 840 First Street NE Suite 400
 Washington, DC 20002                            Attorneys for the United States of America
 (202) 370-8105
 jscharff@bradymail.org

 Attorneys for Plaintiff

Dated: March 17, 2021




                                               -2-
